United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1037
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Justin Jerome Howard

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Aberdeen
                                    ____________

                          Submitted: September 20, 2021
                            Filed: November 24, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       After Justin Jerome Howard violated the conditions of his supervised release,
the district court1 sentenced him to the statutory maximum term of imprisonment of

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
24 months, see 18 U.S.C. § 3583(e)(3), to be followed by five years’ supervised
release. Howard argues that the sentence was procedurally unreasonable because the
district court failed to adequately explain its reasoning for imposing a sentence well
above the U.S. Sentencing Guidelines range of 5 to 11 months’ imprisonment.
Because Howard did not object at sentencing, we review for plain error whether the
district court adequately explained the sentencing factors set forth in 18 U.S.C. §
3553(a). See United States v. Eagle Thunder, 553 F.3d 605, 608 (8th Cir. 2009)
(standard of review).

       We conclude that there was no plain error in the district court’s explanation of
Howard’s revocation sentence. The district court explicitly stated that it was aware
of and had considered the § 3553(a) factors. See id. (explaining that the district court
need not recite each § 3553(a) factor but must show that it was aware of the proper
sentencing factors). The district court further explained its reasoning for its sentence,
noting that Howard’s supervised release had been revoked three times on this and on
another underlying conviction, that he had consumed alcohol and failed to appear at
work numerous times, and that the 11-month sentence the court had imposed at his
previous revocation had not accomplished its intended purpose of deterring Howard’s
violations. The district court adequately explained the sentence, relying in particular
on “the need . . . to promote respect for the law” and the need “to afford adequate
deterrence to criminal conduct.” See 18 U.S.C. § 3553(a). We thus conclude that it
did not commit plain error in sentencing Howard. See Eagle Thunder, 553 F.3d at
608.

      The judgment is affirmed.
               ______________________________________




                                          -2-